Citation Nr: 1814976	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for migraines, as secondary to service-connected schizophrenia with panic disorder, mental, and adjustment disorder tendencies.


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION
The Veteran served on active duty in the United States Army from September 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The case was certified to the Board by the Seattle, Washington, as the file indicates the Veteran resides in Washington State.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's headaches are caused by his service-connected psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for headaches, as secondary to service-connected schizophrenia with panic disorder, mental, and adjustment disorder tendencies, have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is in effect for schizophrenia with panic disorder, mental disorder, and adjustment disorder tendencies, with an evaluation of 100 percent, effective July 31, 2012.

The Veteran is seeking service connection for headaches, to include as secondary to his secondary schizophrenia, with panic disorder, mental disorder, and adjustment.

The Board determined that the medical opinions of record were insufficient to determine the Veteran's claim on the merits and in September 2017 sought an opinion from a VHA specialist as to the etiology of the Veteran's headaches. 

The VHA physician specifically indicated that it is as likely as not the Veteran's headaches were caused by the psychiatric medications the Veteran takes for his service-connected psychiatric conditions.  Therefore, the Board finds that the Veteran's headaches are due to or the result of his service-connected psychiatric conditions.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection in this matter.


ORDER

Service connection for migraines, as secondary to service-connected schizophrenia with panic disorder, mental, and adjustment disorder tendencies, is warranted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


